Citation Nr: 1611160	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  12-32 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to a service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Navy from October 1988 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In a February 2015 decision, the Board denied reopening a claim for service connection for a histrionic personality disorder.  The Board also determined that the Veteran's service connection claims for posttraumatic stress disorder (PTSD), panic disorder with agoraphobia, and bipolar disorder were more appropriately characterized as a single claim for entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board remanded that issue to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

In the Veteran's November 2012 VA Form 9, she requested a hearing before the Board at the RO.  Later that same month, the Veteran, through her representative, withdrew the request for a hearing.  Thus, there are no outstanding Board hearing requests.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The February 2015 Board remand instructed the AOJ to obtain a VA medical opinion that addressed the etiology of each of the psychiatric disorders that were diagnosed during the appeal period.  In a June 2015 medical opinion, a VA examiner indicated that the Veteran had been diagnosed with PTSD, bipolar disorder, mood disorder, and panic disorder with agoraphobia.  The examiner opined that it was less likely than not that these disorders were incurred in or caused by the claimed in-service injury, event, or illness.  In support of her opinion regarding the Veteran's panic disorder, the examiner observed that the Veteran was not diagnosed with that disorder until years after her separation from active duty.  However, while the examiner found that the Veteran had been diagnosed with panic disorder with agoraphobia since 2010, the record shows that she also received this diagnosis in November 2006.  Moreover, the examiner did not explain why the gap in time between active service and a diagnosis is significant.  See Nieves-Rodríguez v. Peake, 22 Vet. App. 295, 304 (2008).  Indeed, service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 113(b); 38 C.F.R. § 3.303(d).  Therefore, the Board finds that an additional medical opinion is needed.

In addition, the Board notes that the Veteran did not receive adequate notice to satisfy VA's duty to notify as set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the Veteran has not been informed of the requirements for substantiating a claim for service connection for PTSD based on an in-service personal assault.  Thus, she must be provided with additional notice upon remand.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 3.304(f)(5).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter informing her of the information and evidence required to substantiate a service connection claim for PTSD based on in-service personal assault.  The letter should (1) inform her of the information and evidence that is necessary to substantiate a PTSD claim based on in-service personal assault; (2) inform her of the information and evidence that VA will seek to provide; and (3) inform her about the information and evidence that she is expected to provide.  The letter should further explain how disability ratings and effective dates are determined.

Specifically, this letter should be compliant with 38 C.F.R. § 3.304(f), advising the Veteran of specific forms of evidence to corroborate her account of an in-service personal assault and that behavioral changes may constitute credible supporting evidence of the stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the VA Salt Lake City Health Care System dated since October 2012.

3.  After completing the above actions, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has bipolar disorder, mood disorder NOS, panic disorder with agoraphobia, anxiety, and PTSD.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

For each diagnosis identified other than PTSD and a personality disorder, the examiner should state whether it is at least as likely as not that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  In so doing, he or she should discuss the significance, if any, of the gap in time between the Veteran's military service and diagnosis.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any personal assault that the examiner determines to have occurred during service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

If there is a verified stressor or if the examiner determines that a personal assault occurred in service, he or she should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault if found.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  Thereafter, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




